

113 HR 3713 IH: To amend the Trademark Act of 1946 to provide for the registration of marks consisting of a flag, coat of arms, or other official insignia of the United States or of any State or local government, and for other purposes.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3713IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Jeffries (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Trademark Act of 1946 to provide for the registration of marks consisting of a flag, coat of arms, or other official insignia of the United States or of any State or local government, and for other purposes.1.Registration of certain marks of the United States and State and local governmentsSection 2(b) of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 6, 1946 (commonly referred to as the Trademark Act of 1946; 15 U.S.C. 1052(b)) is amended by inserting after simulation thereof the following: , except that this subsection shall not prevent the United States, or any State, municipality, county, political subdivision, or other governmental authority in the United States, from obtaining registration under this Act of any mark that consists of or comprises its own flag, coat of arms, or other official insignia.